USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK BOew FILED
BENJAMIN ASHMORE, DATE FILED: _3/16/2020
Plaintiff,
-against- 11 Civ. 8611 (AT)
CGL INC. and CGI FEDERAL INC.. ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

The telephonic conference scheduled for March 16, 2020, is ADJOURNED sine die. The
final pretrial conference scheduled for April 1, 2020, is ADJOURNED sine die. The trial set to
commence on April 6, 2020, is ADJOURNED sine die.

SO ORDERED.

Dated: March 16, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
